Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECUIRTIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number of issuing entity: 333-131356-07 USAA AUTO OWNER TRUST 2008-2 (Exact name of issuing entity as specified in its charter) Commission file number of registrant: 333-131356 USAA ACCEPTANCE, LLC (Exact name of registrant as specified in its charter) USAA FEDERAL SAVINGS BANK (Exact name of sponsor as specified in its charter) USAA Acceptance, LLC One Rodney Square 920 King Street, 1 st Floor Wilmington, Delaware 19801 (302) 888-7536 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) USAA Auto Owner Trust 2008-2 3.91% Asset Backed Notes, Class A-2 4.64% Asset Backed Notes, Class A-3 5.16% Asset Backed Notes, Class A-4 (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate, the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g  4(a)(1) o Rule 12h  3(b)(1)(i) o Rule 12g  4(a)(2) o Rule 12h  3(b)(1)(ii) o Rule 15d  6 x Approximate number of holders of record as of the certification or notice date: 3.91% Asset Backed Notes, Class A-2 19 4.64% Asset Backed Notes, Class A-3 21 5.16% Asset Backed Notes, Class A-4 11 Pursuant to the requirements of the Securities Exchange Act of 1934, USAA Acceptance, LLC, as registrant, and USAA Auto Owner Trust 2008-2 have caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. USAA ACCEPTANCE, LLC, as Registrant By: /s/ Michael J. Broker Mr. Michael J. Broker Vice President and Secretary USAA AUTO OWNER TRUST 2008-2 By: USAA Federal Savings Bank, as Servicer By: /s/ Michael J. Broker Mr. Michael J. Broker Vice President, Banking Counsel and Assistant Secretary January 29, 2009
